United States Court of Appeals
                     For the First Circuit


No. 03-2671

              THE BEACON MUTUAL INSURANCE COMPANY,

                      Plaintiff, Appellant,

                               v.

                   ONEBEACON INSURANCE GROUP,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on July 12, 2004 is amended
as follows:

     In the sentence from page 20, line 24 to page 21, line 1,
replace "Lynch's affidavit (which has not been controverted)"
with "the Confusion Matrix (the accuracy of which has not been
challenged)"